The opinion of the court was delivered by
Horton, C. J.:
It is understood that the same questions are presented in this case as in that of Hagaman v. Comm’rs *397of Cloud Co., just decided, {ante, p.394,) with the exception that on the trial of this cause, the plaintiff Houston demanded a jury, and his claim being denied, he makes the refosal of a jury trial an additional ground of error. But this point is settled against such claim by the decision in the case of McCardell v. McNay, 17 Kas. 433. The judgment in this case is therefore affirmed upon the authority of Hagaman’s case, supra, and the cases there cited.
All the Justices concurring.